The plaintiffs in error will be designated as defendants, and the defendant in error as plaintiff, in accord with their respective titles in the trial court.
This is an action by plaintiff against defendants to vacate and set aside a special assessment of $400, based upon a finding of a drainage benefit, and to perpetually enjoin the collection of the same against his northeast quarter (1/4) of the southeast quarter (1/4) of section twenty-one (21), in township fourteen (14) north, of range two (2) east of the Indian meridian in Lincoln county, Okla., as a part of drainage district No. 1, of said county. From a judgment in favor of the plaintiff, the defendants bring the case here for review.
Except as to the real property affected and the owner of the same, this case is practically identical in the facts *Page 497 
thereof and precisely identical in the questions presented for decision with the case of John J. Gayman, County Treasurer, etal. v. Mullen, ante, p. 477, 161 P. 1051, decided at this time. The opinion and syllabus in the last-mentioned case is adopted as the opinion and syllabus in this case.
The judgment is reversed and the cause remanded, with instructions to dismiss plaintiff's petition.
SHARP, HARDY, and TURNER, JJ., concur; KANE, C. J., not participating.